Citation Nr: 1741337	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic skin disability, to include as due to tactical herbicide and/or sun exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board.  In November 2015, the Board reopened the claim for service connection for a skin condition and remanded the claim, along with the claim for service connection for residuals of heat exposure, for additional development.  Thereafter, in June 2016, the Board denied the claim for service connection for residuals of heat exposure and remanded the claim the claim of service connection for a skin condition for additional development.   It now returns for appellate review.  

In his substantive appeal, dated in May 2011 but received by VA in June 2011, the Veteran requested a hearing before the Board.  However, in December 2014 correspondence, the Veteran withdrew his hearing request.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing. 38 C.F.R. § 20.702 (e) (2016).  Accordingly, the Veteran's hearing request is deemed withdrawn and the Board will proceed with appellate review.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, had onset in active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board observes that the grant of the claim for service connection for a skin disability renders moot lack of compliance, if any exists, with the November 2015 and June 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154 (b) (West 2015); 38 C.F.R. § 3.304 (d) (2016).

In this case, the Veteran claims that his skin disability had its onset in active service and believes it is due to exposure to tactical herbicides and/or sun exposure.  Specifically, in his March 2010, notice of disagreement, the Veteran stated, in part, he did not experience skin problems before he was in the military.  During the February 2016 skin diseases disability benefit questionnaire, the Veteran reported, in part, that that when he was in Vietnam in 1967 for 18 months he developed "Jungle Rot" on his scalp and face and denied receiving any treatment for such.  

The record reflects evidence of a current chronic skin disability.  In this regard, a July 2011 VA treatment record documented the Veteran had small reddened papules behind his left ear and left temporal region with white head and multiple actinic keratoses on scalp.  In a January 2015 VA treatment record, the Veteran complained of a rash on his hands bilaterally that had persisted for years.  The January 2015 VA treatment record provided an assessment of contact dermatitis.  Another January 2015 VA treatment record provided an assessment and plan for actinic keratosis on the back, scalp, and forearms bilaterally, hand eczema, and benign seborrheic keratosis, lentigo, and nevi.  A September 2015 VA treatment record, noted in part, eczema with findings of erythematous papules over the arm and forearms bilaterally.  An August 2016 VA treatment record noted, in part, the Veteran had scattered actinic keratoses around the collar line and a golf ball-sized reddened area chronic appearing on the inner aspect right knee.  A VA problem list of an undetermined date, associated with the record in September 2016 VA treatment records, noted, in pertinent in part, contact dermatitis due to poison ivy and benign neoplasm of skin of trunk, except scrotum.  

During the pendency of the claim, a February 2016 skin diseases disability benefit questionnaire, reported a history of diagnoses, in 2015, of contact dermatitis, folliculitis, actinic keratosis and seborrheic keratosis.  However, the examiner noted the Veteran had no demonstration of any skin condition on clinical examination at that time.  

The Veteran failed to report for a VA dermatology examination scheduled for September 2016, pursuant to a November 2015 Board remand.  The record does not reflect that good cause was provided for the Veteran's failure to report for that examination, other than the Veteran's representative's assertion that the record is absent verification that the proper notification of the scheduled VA examination was provided to the Veteran.  However, in light of the favorable disposition of the appeal herein, granting service connection for skin disability, there is no prejudice to the Veteran by the Board's adjudication of the appeal at this time.  

Based on the foregoing, the Board finds that, with resolution of doubt in the Veteran's favor, there has been demonstration of chronic skin disabilities, diagnosed as hand eczema, actinic keratosis, and seborrheic keratosis, which may not be dissociated from skin symptoms noted by the Veteran in service.  While the record reflects a history of diagnosis of contact dermatitis, such was attributed to poison ivy in the September 2016 VA treatment note.  As such, it has not been shown to be chronic in the absence of exposure to poison ivy.  Further, it was not demonstrated on VA clinical examination in February 2016, and was then noted as a diagnosis by history only.  The diagnosed lentigo and nevi have not been shown to be other than benign, and do not represent a chronic skin disability so as to warrant service connection.

Thus, the Board finds that the Veteran has chronic skin disabilities diagnosed as hand eczema, actinic keratosis and seborrheic keratosis.  As such, element (1) necessary to substantiate a claim for direct incurrence service connection, evidence of a current disability, is demonstrated.  See Shedden, supra.

With respect to element (2), evidence of an in-service disease or injury, the Veteran's service treatment records document the existence of symptoms related to a skin disability during service.  Specifically, August 1967 service treatment records documented the Veteran experienced a sore of the right eye as well as blisters on the hands.  Moreover, the Veteran reported that he experienced a rash during active service but did not seek treatment.  Review of the Veteran's service records reflect he served in the Republic of Vietnam during the Vietnam Era and was awarded a Purple Heart and Gold Star, Combat Action Ribbon, Vietnam Service Medal with one Silver Star and one Bronze Star, Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Color), and Republic of Vietnam Campaign Medal, among others.  Given the foregoing, the Veteran's contentions with respect to his skin symptoms during service is deemed consistent with the circumstances and conditions of his service and thus, is established by the evidence, notwithstanding that there is no official record of such incurrence during service.  38 U.S.C.A. § 1154 (b).  Accordingly, the Board finds that the element of an in-service disease has been met.

With respect to element (3), a relationship between the Veteran's in-service disease and his current chronic skin disability, the record contains conflicting evidence as to etiology.

Pursuant to the November 2015 Board remand, a February 2016 skin diseases disability benefit questionnaire was obtained.  The February 2016 VA examiner opined the Veteran's dermatitis was less likely than not incurred on or caused by the dermatitis or eczema during service as there was no evidence found in the Veteran's service treatment records, of a diagnosis, or treatment for, dermatitis or eczema during service.  The February 2016 VA examiner acknowledged the Veteran's service treatment records showed one entry dated August 1967 for "blisters on both hands" but also noted no physical examination or diagnosis was indicated and the separation history and physical examination on August 1969 was negative for a chronic skin condition.  The February 2016 VA examiner also noted the Veteran's initial history and physical examination at the VA was negative for a chronic skin condition.  The February 2016 VA examiner further opined that the Veteran's currently diagnosed skin conditions less likely than not had onset during a period of active service, including as due to the in-service bilateral hand blisters and right eye sore, as blisters could be from a primary skin condition or due to friction from use and no post separation medical records showed blisters on the hand or sore on eye, and the current examination showed no blisters on the hands or sore on eye.  With respect to tactical herbicide exposure, the February 2016 VA examiner opined that the Veteran's current skin condition was less likely than not directly caused by exposure to herbicides, including Agent Orange in service, as the only skin condition conceded for Agent Orange exposure was chloracne, which the Veteran did not have. 

Conversely, in a May 2016 brief, the Veteran's representative cited to articles that reported chronic sun exposure was the cause of almost all actinic keratoses and that patients with this condition often experienced rashes when their skin came into contact with ultraviolet radiation.  The Veteran's representative also asserted that medical studies had found seborrheic keratoses to be prominent in areas with the highest amount of sun exposure.

In this case, the Board finds that the evidence is in relative balance as to whether the Veteran has chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, which had onset in active service.  While the February 2016 VA examiner provided a negative opinion concerning the etiology of the Veteran's skin disability, the February 2016 VA examiner did not address the Veteran's contentions that his skin problems were due to sun exposure and provided circular reasoning as the opinion regarding exposure to tactical herbicides.  Furthermore, and notably, the February 2016 VA examiner did not address the Veteran's recollection that his skin disability onset during service, but instead noted, in part, that the Veteran's service treatment records did not reflect any diagnoses or complaints.  As noted above, the Board has determined it is a conclusive fact that the Veteran experienced skin related manifestations during his period of combat service in the Republic of Vietnam.

The Veteran is considered competent and credible to report witnessing skin manifestations which onset during his service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Additionally, although the Veteran's representative did not provide actual copies of the articles cited to regarding skin disabilities and sun exposure, common sense indicates the plausibility of a link between the two conditions.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings).

As the evidence is in relative balance as to whether the Veteran's chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, had onset in service, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection for chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, is granted.


ORDER

Entitlement to service connection for chronic skin disabilities, diagnosed as hand eczema, actinic keratosis and seborrheic keratosis, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


